Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. B. Graham Nelson (Reg. No. 72,699) on 01/19/2022.

The application has been amended as follows: 
In claim 6, lines 10-12, change “between each second internal resistance and each first internal resistance” to --between each second internal resistance, derived using the second method, and each first internal resistance, estimated using the first method,--.
In claim 7, line 4, change “the first internal resistance” to --the corresponding first internal resistance--.
In claim 9
In claim 9, insert a new line after line 7, with the same line indentation position as line 8, with the content: --detecting a voltage of the secondary battery and a current of the secondary battery using the voltage sensor and the current sensor respectively;--.


Reasons for Allowance
3.	Claims 1-9 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1-8, the closest prior art of record fails to teach the features of claim 1: “make a determination, on the basis of a result of comparison between the first internal resistance estimated using the first method and the second internal resistance derived using the second method, whether or not to update the memory by replacing the plurality of parameters of the secondary battery stored in the memory with the plurality of parameters estimated using the first method,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. See the Office action of 10/13/2021 regarding the discussion of distinguishable features.

Regarding claim 9, the closest prior art of record fails to teach the features: “making a determination, on the basis of a result of comparison between the first internal resistance estimated using the first method and the second internal resistance derived using the second method whether or not to update the memory by replacing the plurality of parameters of the secondary battery stored in the memory with the plurality .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOHN C KUAN/Primary Examiner, Art Unit 2857